PER CURIAM.
Appellant seeks reversal of an amended final judgment cancelling its lease with the appellee landlord and awarding the latter liquidated damages in accordance with a stipulation therefor in the lease.
Upon consideration of the record, briefs, and arguments of counsel, it is our view *313that no error has been demonstrated in the entry of the judgment reviewed herein. Accordingly, the judgment is affirmed. See Hyman v. Cohen, 73 So.2d 393 (Fla.1954); and Stuco Corp. v. Gates, 145 So.2d 527 (Fla.App.1962).
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.